





Exhibit 10.30




Summary of Office Space Arrangement
Between MSG Sports & Entertainment, LLC and the Knickerbocker Group LLC.




MSG Sports & Entertainment, LLC a subsidiary of The Madison Square Garden
Company (the “Company”), has agreed to make office space and certain technology
services available from time to time to the Knickerbocker Group LLC, an entity
owned by James L. Dolan, the Executive Chairman and a director of the Company.
The Knickerbocker Group LLC will be charged an amount equal to the cost of such
technology services and the allocated cost of the space. The Company can end the
arrangement at any time.




